                                                                1 Marquis Aurbach Coffing
                                                                  Cody S. Mounteer, Esq.
                                                                2 Nevada Bar No. 11220
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                4
                                                                  Nevada Bar No. 13003
                                                                5 Collin M. Jayne, Esq.
                                                                  Nevada Bar No. 13899
                                                                6 10001 Park Run Drive
                                                                  Las Vegas, Nevada 89145
                                                                7 Telephone: (702) 382-0711
                                                                  Facsimile: (702) 382-5816
                                                                8 cmounteer@maclaw.com
                                                                  cclement@maclaw.com
                                                                9 jmoser@maclaw.com
                                                                  cjayne@maclaw.com
                                                               10

                                                               11 Law Offices of Philip A. Kantor, P.C.
MARQUIS AURBACH COFFING




                                                                  Philip A. Kantor, Esq.
                                                               12 Nevada Bar No. 6701
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  1781 Village Center Circle, Suite 120
                                                               13 Las Vegas, Nevada 89134
                                Las Vegas, Nevada 89145




                                                                  Telephone: (702) 255-1300
                                  10001 Park Run Drive




                                                               14 Facsimile: (702) 256-6331
                                                                  prsak@aya.yale.edu
                                                               15
                                                                  Attorneys for Interior Electric Incorporated
                                                               16 Nevada and Interior Electric Incorporated

                                                               17                              UNITED STATES DISTRICT COURT
                                                               18                                     DISTRICT OF NEVADA
                                                               19 INTERIOR ELECTRIC INCORPORATED
                                                                  NEVADA, a domestic corporation,                         Case Number: 2-18-cv-01118-JAD-VCF
                                                               20
                                                                                             Plaintiff,                        ORDER APPOINTING SPECIAL
                                                               21                                                                      MASTER
                                                                         vs.
                                                               22
                                                                  T.W.C. CONSTRUCTION, INC., a Nevada
                                                               23
                                                                  corporation; TRAVELERS CASUALTY AND
                                                               24 SURETY COMPANY OF AMERICA, a
                                                                  Connecticut corporation; MATTHEW RYBA, an
                                                               25 individual; GUSTAVO BAQUERIZO, an
                                                                  individual; CLIFFORD ANDERSON, an
                                                               26 individual; POWER UP ELECTRIC
                                                                  COMPANY, a Nevada corporation, dba POWER
                                                               27 ON ELECTRIC COMPANY; BAMM
                                                                                                                 Page 1 of 6
                                                                                                                                     MAC:14814-001 3912129 12/13/2019 11:03 AM
                                                                1 ELECTRIC LLC, a Nevada limited liability
                                                                  company; PROLOGIS, L.P., a Delaware limited
                                                                2 partnership; AML PROPERTIES, INC., a
                                                                  Nevada corporation; AML DEVELOPMENT 3,
                                                                3 LLC; a Nevada limited liability corporation;
                                                                  LAPOUR PARTNERS, INC., a Nevada
                                                                4
                                                                  corporation; DON FISHER, an individual;
                                                                5 PHILCOR T.V. & ELECTRONIC LEASING,
                                                                  INC., a Nevada corporation, dba NEDCO; QED,
                                                                6 INC., a Nevada corporation; TURTLE &
                                                                  HUGHES, Inc., a New Jersey corporation; DOES
                                                                7 I-X, inclusive; and ROE CORPORATIONS I-X,
                                                                  inclusive,
                                                                8
                                                                                                Defendants.
                                                                9
                                                                  T.W.C. CONSTRUCTION, INC., a Nevada
                                                               10 corporation,

                                                               11                                 Counterclaimant,
MARQUIS AURBACH COFFING




                                                                           vs.
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  INTERIOR ELECTRIC INCORPORATED
                                                               13 NEVADA, a domestic corporation;
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  INTERIOR ELECTRIC, INC., a California
                                                               14 corporation; DOES I-X, inclusive; and ROE
                                                                  CORPORATIONS I-X, inclusive,
                                                               15
                                                                                              Counterdefendants.
                                                               16

                                                               17          Having considered the factors set forth in F.R.C.P. 53(a)(3), the parties’ representations
                                                               18 concerning the Action and having given the parties notice and an opportunity to be heard by the

                                                               19 Court, the Court hereby appoints Floyd A. Hale. Esq. of JAMS, 3800

                                                               20 Howard Hughes Parkway, 11th Floor, Las Vegas, NV 89169, 702-457-5267, as Special Master in

                                                               21 this Action.

                                                               22          1.      Authority for and Scope of Appointment. The Special Master is appointed pursuant
                                                               23 to F.R.C.P. 53(a)(1)(C) to manage, supervise, and resolve issues related to or arising out of discovery

                                                               24 disputes concerning this Action, as the Court finds pursuant to F.R.C.P. 53(a)(1)(C) that current and

                                                               25 anticipated discovery disputes between the parties have arisen that the Court cannot timely address.

                                                               26 In addition, the Special Master may perform any additional duties consented to by the parties and
                                                               27 Court pursuant to F.R.C.P. 53(a)(1)(A).
                                                                                                                Page 2 of 6
                                                                                                                                       MAC:14814-001 3912129 12/13/2019 11:03 AM
                                                                1          (a)    Specific Issues Within Scope. The Court specifically orders that the Special Master
                                                                2 shall be empowered to resolve the non-dispositive discovery disputes, including electronic discovery

                                                                3 disputes, in this Action, subject to objections being filed as detailed in subsection 1(b) below,

                                                                4 concerning the scope of discovery currently pending (as set forth in ECF Nos. 155, 157, 160, and

                                                                5 162) and the anticipated future discovery disputes that may arise in the Action. Pursuant to F.R.C.P.

                                                                6 53(a)(1)(C), the Court finds that these matters cannot be effectively and timely addressed by the

                                                                7 Court.

                                                                8          (b)    Objecting to Discovery Decision. Any party seeking review of a ruling of the Special
                                                                9 Master shall file objections to the District Judge in accordance with the procedures and standards of

                                                               10 review and timing set forth in Fed. R. Civ. P. 72(a) for objecting to decisions by a Magistrate Judge.

                                                               11          2.     Special Master’s Duties and Authority. The Special Master shall proceed with all
MARQUIS AURBACH COFFING




                                                               12 reasonable diligence to undertake these responsibilities with a view to avoiding disputes wherever
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 possible and where disputes arise, to resolve them as quickly and inexpensively as possible. The
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 Special Master shall have all of the authority provided to masters as set forth in F.R.C.P. 53(c),

                                                               15 including the power to sanction as set forth in F.R.C.P. 53(c)(2).

                                                               16          (a)    Timeframes for Completion of Certain Events. Unless otherwise agreed to by the
                                                               17 parties and the Special Master, the parties shall have an initial meeting with the Special Master, in

                                                               18 person or by telephone, within 14 days of the issuance of this Order. During that initial meeting, the

                                                               19 parties and the Special Master shall (1) set a date for a hearing concerning the issues set forth in

                                                               20 paragraph 1(a) of this Order; (2) the parameters and procedures concerning the aforementioned

                                                               21 hearing; (3) the parameters and procedures regarding discovery concerning Electronically Stored

                                                               22 Information; (4) the parameters and procedures concerning the handling of future discovery disputes;

                                                               23 and (5) the parameters and suggestions to any alteration of the discovery schedule. The Special

                                                               24 Master shall issue his order and findings within 14 days of the completion of the hearing.

                                                               25          ///
                                                               26          ///
                                                               27          ///
                                                                                                                Page 3 of 6
                                                                                                                                       MAC:14814-001 3912129 12/13/2019 11:03 AM
                                                                1          3.      Ex Parte Communications.
                                                                2          (a)     With the Court. The Special Master may have ex parte communications with the
                                                                3 Court regarding (1) whether or not a particular dispute or motion is subject to the scope of the Special

                                                                4 Master’s duties; (2) assisting the Court with procedural matters, such as apprising the Court

                                                                5 regarding logistics, the nature of the Special Master’s activities, and management of the litigation;

                                                                6 (3) any matter upon which the parties or their counsel have consented; (4) the application of F.R.C.P.

                                                                7 53; and (5) any matter, the subject of which is initiated by the Court.

                                                                8          (b)     With the Parties and Counsel. The Special Master may have ex parte communications
                                                                9 with the parties or their respective counsel regarding (1) purely procedural or scheduling matters; (2)

                                                               10 resolution of privilege or similar questions, in connection with in camera inspections, and with notice

                                                               11 to the other parties; and (3) any matter upon which the parties or their counsel have consented.
MARQUIS AURBACH COFFING




                                                               12          4.      Material to be Preserved and Filed as the Record of the Special Master’s Activities.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 All orders of the Special Master shall be filed with the Court, unless the parties or their counsel have
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 agreed otherwise. It shall be the duty of the parties and counsel, not the Special Master, to provide

                                                               15 for any record of proceedings with the Special Master. The Special Master shall not be responsible

                                                               16 for maintaining any records of the Special Master’s activities other than billing records. In the event

                                                               17 of any hearing where evidence is taken, it shall be the duty of the parties and counsel to preserve any

                                                               18 exhibits tendered or rejected at the hearing and to provide the Special Master with a copy of all

                                                               19 transcripts. Materials provided to the Special Master shall be filed, kept, and where applicable,

                                                               20 subject to the Stipulated Protective Order [ECF No. 91].

                                                               21          5.      Review of Special Master’s Reports, Orders or Recommendations. Subject to the
                                                               22 provisions of F.R.C.P. 53(f), any report or order of the Special Master is effective upon its issuance.

                                                               23 Any objection to any report, order or recommendation of the Special Master shall be made in writing

                                                               24 by the objecting party and filed with the Court within 21 days of the date of the order, report or

                                                               25 recommendation to which the party is objecting. Review of the Special Master’s order, report or

                                                               26 recommendation shall be governed by F.R.C.P. 53(f)(3).
                                                               27
                                                                                                                 Page 4 of 6
                                                                                                                                        MAC:14814-001 3912129 12/13/2019 11:03 AM
                                                                1          6.      Compensation. The Special Master shall be compensated at $495/hour for Floyd A.
                                                                2 Hale, Esq. and shall be reimbursed for all reasonable expenses and costs incurred in the

                                                                3 performance of his duties. These fees and costs shall be paid and billed as follows:

                                                                4

                                                                5          (a)     Special Master Discovery Meetings Involving all Parties. Where the Special Master
                                                                6 notices a discovery meeting or hearing where attendance of all parties is requested and required, the

                                                                7 costs of the Special Master shall be allocated through an equal share allocation between all parties.

                                                                8          (b)     Motion Practice and Discovery Disputes.
                                                                9          Where a party has initiated a discovery dispute between another party or parties by motion
                                                               10 or otherwise, the costs of the Special Master shall be allocated on a motion by motion basis through

                                                               11 an equal share allocation between the moving, non-moving party(ies) and any party(ies) that support
MARQUIS AURBACH COFFING




                                                               12 or oppose the motion, including, but not limited to any party who files a joinder to any respective
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 pleading in support or in objection to the filed pleading, although the Special Master has the power
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 to adjust the division of fees and costs in his discretion based on the merits of the matter before him.

                                                               15          (c)     The Special Master shall bill the parties on a monthly basis for fees and
                                                               16 disbursements, with invoices that provide sufficient description to understand the work performed.

                                                               17 The parties shall promptly pay the Special Master directly within 30 days upon receipt of the Special

                                                               18 Master’s invoice. The fees and costs may be reallocated by the Court in its discretion at the

                                                               19 conclusion of the case. Upon the failure of a party to timely pay the Special Master’s fees, the Court

                                                               20 may enter judgment in favor of the Special Master and against the non-paying party.

                                                               21          ///
                                                               22          ///
                                                               23          ///
                                                               24          ///
                                                               25          ///
                                                               26          ///
                                                               27          ///
                                                                                                                 Page 5 of 6
                                                                                                                                        MAC:14814-001 3912129 12/13/2019 11:03 AM
                                                                1         7.     Special Master’s Affidavit. The Special Master’s Affidavit required by F.R.C.P.
                                                                2 53(b)(3)(A) has been executed and filed.

                                                                3         IT IS SO ORDERED.
                                                                                                        January 2, 2020
                                                                4         DATED this 2nd day of                                   , 2019.
                                                                5

                                                                6                                                    UNITED STATES MAGISTRATE JUDGE
                                                                7

                                                                8

                                                                9

                                                               10

                                                               11
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                             Page 6 of 6
                                                                                                                                 MAC:14814-001 3912129 12/13/2019 11:03 AM
